Citation Nr: 0526185	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  04-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar-affective disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from January 
1974 to October 1975, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1997 denied 
the veteran's request to reopen his claim for an acquired 
psychiatric disorder, specifically bipolar-affective 
disorder.  

3.  The evidence received since the April 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the veteran's 
request to reopen a service connection claim for bipolar-
affective disorder is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  The evidence received subsequent to the April 1997 rating 
decision is not new and material evidence, and the request to 
reopen the claim for bipolar-affective disorder is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  In this regard, the Board notes that a 
September 2002 VCAA notice provided to the veteran informed 
him of the need to submit new and material evidence in order 
for the RO to reconsider the veteran's claim for bipolar-
affective disorder.  However, this letter contained a 
typographical error in regards to service dates, failed to 
notify the veteran about the evidence the VA would seek to 
provide, and did not request that the veteran provide any 
information or evidence in the veteran's possession that 
pertained to the claim.  

The RO subsequently provided an additional VCAA notice to the 
veteran by letter dated in May 2004.  The content of this 
letter (1) informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informed the veteran about the information and 
evidence the VA would seek to provide; (3) informed the 
veteran about the information and evidence the claimant was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to the claim.  The Board acknowledges that neither 
the veteran nor his representative received an appropriate 
VCAA notice until after the RO's February 2003 decision in 
this case.  However, the United States Court of Appeals for 
Veterans Claims (the "Court") has held that in such 
situations where the claimant receives a belated VCAA letter, 
the claimant has a right to a VCAA content-complying notice 
and proper subsequent VA process. See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran 
received the content-compliant notice in May 2004.  In 
response, the veteran's representative filed a substantive 
appeal in September 2004.  Neither the veteran nor his 
representative notified the RO of any additional matters the 
veteran desired to have reconsidered.  Thus, the veteran's 
subsequent VCAA notice appears to satisfy the notification 
requirements of the VCAA. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  The Board observes and 
acknowledges that the veteran had not requested nor been 
afforded a recent VA examination in connection with his 
request to reopen his claim.  However, the veteran underwent 
a VA examination in May 1993 in connection with his original 
claim.  Further, unless new and material evidence is 
submitted, the duty to assist a veteran does not include a VA 
examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (2004).  
Neither the veteran nor his representative have made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  As such, the Board finds that the case is ready for 
appellate review.

B.  Evidence

Historically, a February 1993 rating decision denied service 
connection for immature-passive/aggressive personality 
disorder and bipolar-affective disorder based upon a review 
of the veteran's service medical records and VA Medical 
Center (VAMC) records.  The veteran's service medical records 
indicated that the veteran had been diagnosed with a 
passive/aggressive personality and problems with drug abuse.  
Specifically, a July 1975 clinical record reported that the 
veteran turned himself in to an Executive Officer in service 
and admitted to drug abuse.  He denied hallucinations or 
hearing voices at that time.  An early August 1975 service 
record noted that the veteran was hostile and depressed, and 
the examiner's impression was that the veteran had a 
passive/aggressive personality for which he recommended a 
psychiatric consultation.  Thereafter, an August 1975 
clinical record noted that the veteran reported he used drugs 
because of his inability to handle the frustration and anger 
he felt toward being in service, and that drug use had become 
an escape.  The veteran also admitted to a longstanding 
difficulty with authority stemming from problems with his 
father.  The impression of that examiner was that the veteran 
had an immature personality and he recommended that the 
veteran be considered for administrative separation.  In 
October 1975, the veteran was discharged from service.  
Thereafter, the veteran received treatment at a VAMC from 
October 1992 to December 1992 for substance abuse and 
detoxification.  Those records noted that the veteran had 
bipolar-affective disorder with marked anxiety and rapid-
cycling mood swings.  

In the February 1993 rating decision, the RO denied service 
connection on the basis that the veteran's immature-
passive/aggressive personality disorder was a condition of 
constitutional or developmental origin for which service 
connection could not be granted.  The bipolar-affective 
disorder was also deemed not service-connected and the 
veteran's alcohol and cocaine abuse were reported to be the 
result of the veteran's own willful misconduct.  The RO 
notified the veteran of the denial in March 1993.  

In late March 1993, the veteran was admitted to a VAMC due to 
psychiatric problems, where he remained until June 1993.  The 
veteran was reported to be well known to the psychiatry 
department at the VAMC and had a diagnosis of bipolar-
affective disorder and alcohol and substance abuse.  In April 
1993, the veteran submitted a Notice of Disagreement to the 
February 1993 rating decision and asserted that the immature-
passive/aggressive personality disorder diagnosed while he 
was in service was actually a misdiagnosis of his bipolar-
affective disorder.  

In May 1993, the veteran was afforded a VA examination for 
mental disorders.  He reported to the examiner that he got 
into trouble after completing the ninth grade of high school, 
at which time he entered service.  He saw a military 
psychiatrist who diagnosed him with an immature-
passive/aggressive personality and he left service early.  He 
also reported that he was in a VA hospital from October 1992 
until late December 1992 and from February 1993 to March 1993 
with bipolar-affective disorder.  The VA examiner noted that 
the veteran had a long history of being anti-authority, that 
he was apparently expelled from high school and he had a 
juvenile record.  He had also been in several detention homes 
while growing up.  The mental status examination noted that 
the veteran had periods of depression and mania and his 
diagnosis was bipolar-affective disorder, mixed, a history of 
alcohol abuse, history of drug abuse (cocaine) and a history 
of passive/aggressive and immature personality disorder.  

In a September 1993 rating decision, service connection was 
again denied on the basis that neither the VA records nor the 
veteran's VA examination indicated that the veteran's 
bipolar-affective disorder manifested in service or within 1 
or 2 years following discharge from service.  The veteran was 
notified of that decision the same month.  

In September 1994, the veteran submitted an application for 
pension based on a psychiatric condition.  He was 
hospitalized from September 1994 to October 1994 at a VAMC 
facility where he was diagnosed with chronic paranoid 
schizophrenia, alcohol dependency and cocaine dependency.  
During that time, the veteran's chief complaints were 
episodes of depression and mania.  He reported that he had 
been addicted to crack cocaine for approximately two years 
and subsequently lost his job as a painting contractor due to 
his addiction.  The veteran's psychological testing was 
consistent with the clinical picture of bipolar disorder with 
occasional fragment thinking.  In a December 1994 rating 
decision, entitlement to a nonservice-connected pension was 
granted.  

In May 1996, the veteran requested that his claim for service 
connection for a bipolar condition and other conditions 
considered as nonservice connected be reopened.  He stated at 
that time that he was given a general discharge from the 
service for medical reasons and that his bipolar condition 
was the primary reason for his discharge.  VAMC records dated 
from May 1996 to June 1996 reported that the veteran had been 
diagnosed with schizoaffective disorder with psychotic 
features and acute decompensation-suicidal gesture.  He was 
also diagnosed with an Axis II mixed personality disorder.  
VAMC records dated from September 1996 to October 1996 also 
diagnosed the veteran with schizoaffective disorder with 
depression and drug overdosage, history of bipolar-affective 
disorder, and a history of mixed personality disorder.  In an 
April 1997 rating decision, the RO reviewed the VAMC records 
and determined that new and material evidence adequate to 
reopen a claim for an acquired psychiatric disorder had not 
been submitted, as the evidence was cumulative in nature.  
The RO sent notice to the veteran with a copy of the rating 
decision that same month.  

In May 2002, the veteran's representative submitted two sworn 
affidavits in support of a petition to reopen the veteran's 
claim.  The representative asserted that the affidavits 
constituted new and material evidence that supported the 
contention that the veteran's service and post-service 
symptoms were in fact symptomatology associated with his 
presently diagnosed bipolar disorder.  The first affidavit 
was from the veteran's father, who attested that the 
veteran's personality changed dramatically upon his return 
from Vietnam and that he became addicted to drugs and 
alcohol.  The veteran reportedly exhibited anger and 
bitterness that was not a part of his preservice life; he 
withdrew from society and from his family; and he became 
unable to function normally.  Due to his behaviors and 
inability to cope, the veteran lost his business, his wife, 
and their home. He also required many hospitalizations for 
detoxification and psychiatric treatment, including treatment 
for social withdrawal and depression.  

The veteran submitted the second affidavit, which asserted 
that he experienced fear and depression in service and saw a 
psychologist aboard his ship.  He stated that he was scared 
to death, had crying spells every night, could not sleep and 
could not get out of bed in the morning.  Because of his 
inability to handle stress, the veteran was given limited 
responsibility and looked upon as "less than human" by other 
officers.  During this time, the veteran was reckless with 
money and put himself in risky situations.  He experienced 
paranoia, anger, blackouts and auditory hallucinations.  Upon 
his return to the United States, he saw a psychiatrist.  He 
reported that his post-service symptoms were the same as 
those symptoms he experienced in service.  After his 
discharge, the veteran experienced paranoia and self-
destructive thoughts.  He lost all interest in playing music.  
He was married for 16 years, which ended because of his 
cocaine use.  

In a February 2003 rating decision, the RO determined that 
the evidence submitted was not material to reopen the claim 
as it did not show that the veteran's bipolar-affective 
disorder was caused by or aggravated by his military service.  

C.  Law and Analysis

The veteran contends that his affidavit and the affidavit of 
his father constitute new and material evidence sufficient to 
reopen his claim for service connection for bipolar-affective 
disorder.  He asserts that the affidavits illustrate a 
continuity of symptomatology sufficient to support his claim.  
The Board notes that the veteran's claim for service 
connection for bipolar-affective disorder was previously 
considered and denied in February 1993 after the RO reviewed 
the veteran's service medical records and VAMC records.  In 
subsequent rating decisions dated in September 1993 and April 
1997, the RO reviewed additional VAMC hospitalization records 
and outpatient treatment records and determined that the 
veteran's bipolar affective disorder did not manifest in 
service or within one year of service, and that the 
subsequent evidence provided was cumulative to previous 
evidence submitted.  In regards to the September 1993 and 
April 1997 decisions, the veteran was provided a copy of the 
rating decisions and notice, and those decisions represent 
final decisions.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mental retardation and 
personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in 3.310 of 
this chapter, disability resulting from them may not be 
service-connected.  However, disability resulting from a 
mental disorder that is superimposed upon mental retardation 
or a personality disorder may be service-connected.  38 
C.F.R. § 4.127.

In May 2002, the veteran requested that his service 
connection claim be reopened.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  When all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The evidence associated with the claims file since the April 
1997 RO decision consists of two affidavits, one from the 
veteran's father and the other from the veteran.  These 
affidavits are new evidence, in that they were not previously 
physically of record at the time of the April 1997 rating 
decision.  However, the records are not considered to be 
"material evidence" because they do not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
specifically in that they do not raise facts or provide 
evidence unconsidered by the RO or support the assertion that 
the veteran's bipolar-affective disorder manifested during 
service or within one year of his separation from service.  
For these reasons, the Board will not reopen the claim.   

The May 2002 affidavit from the veteran's father provides 
that the veteran became addicted to drugs and alcohol upon 
his return from Vietnam and his personality changed 
dramatically.  He asserted that the veteran exhibited anger 
and bitterness that was not a part of his pre-service life; 
he withdrew from society and from his family, and became 
unable to function normally.  He also asserted that the 
veteran lost his business, his wife, and their home because 
of his behavior and inability to cope, and that he required 
hospitalizations for detoxification and psychiatric 
treatment.  

The Board finds that these statements do not constitute 
material evidence sufficient to reopen the veteran's claim 
since they are cumulative of information previously 
considered by the RO.  The RO was aware of the veteran's 
addiction to drugs and alcohol upon his return from Vietnam 
as that information was contained in the veteran's service 
medical records.   The July 1975 service clinical record 
reported that the veteran admitted his drug abuse; and the 
August 1975 service clinical record noted that the veteran 
stated he used drugs because of his inability to handle the 
frustration and anger he felt toward being in service.  These 
records were reviewed prior to the issuance of the February 
1993 and September 1993 rating decisions.  As for the 
father's statements regarding his son's changed personality, 
anger, bitterness and inability to function, the veteran's 
August 1975 psychiatric clinical record and his May 1993 VA 
examination noted that the veteran had functional problems 
prior to service.  These records reported that the veteran 
had a long history of being anti-authority, that he was 
apparently expelled from high school and had a juvenile 
record.  He had been in several detention homes while growing 
up, and entered the service after getting into trouble after 
completing the ninth grade of high school.  As to the loss of 
his business, his marriage and his home, the father's 
affidavit does not suggest a cause for these changes other 
than the veteran's addiction to drugs and alcohol.  In fact, 
the veteran stated in a September 1994 VAMC record that he 
lost his job because of his addiction to crack cocaine.  He 
reported in his May 2002 affidavit that he got married two 
years after his discharge from service, and this marriage 
lasted for 16 years.  He contends that his marriage ended 
because of his cocaine use.  As to the veteran's 
hospitalizations, the RO considered this information in the 
veteran's VAMC records and noted the review of this 
information in the February 1993 and September 1993 rating 
decisions.   

In regards to the veteran's May 2002 affidavit, the veteran 
asserted that he saw a psychologist in service because of 
depression, anger, fear, insomnia and blackouts.  He reported 
that he was also reckless and paranoid and that he 
experienced the same symptoms after his discharge from 
service that he had while in service, including paranoia, 
self-destructive thoughts and auditory hallucinations.  He 
reportedly had lost all interest in his main hobby, playing 
music, and his marriage ended because of his drug use.  

Based upon a review of the veteran's service medical records, 
the RO was aware that the veteran saw a psychologist while in 
service and that he experienced anger and depression.  As 
noted above, an early August 1975 record reported that the 
veteran was hostile and depressed.  A psychiatric clinical 
record dated that same month noted that the veteran used 
drugs because of his inability to handle his frustration and 
anger and that he used drugs as an escape.  He also reported 
having a longstanding difficulty with authority.  The service 
medical records do not indicate that the veteran experienced 
fear, insomnia, blackouts, reckless behavior, paranoia, self-
destructive thoughts or auditory hallucinations.  In fact, 
the early August 1975 clinical record indicated that the 
veteran denied hallucinations and hearing voices.  There are 
no medical records in the claims file indicating that the 
veteran received treatment for any of these complaints from 
the time of his October 1975 separation from service until 
October 1992.  As to his marriage ending because of his drug 
use, the RO determined that the veteran's alcohol and cocaine 
abuse were the result of the veteran's own willful 
misconduct. Thus, the Board finds that the statements 
contained in the veteran's affidavit constitute cumulative 
information insufficient to reopen the veteran's claim.     

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against reopening the veteran's claim, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert, 1 Vet. App. at 
55.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bipolar-affective disorder, 
and the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


